Citation Nr: 1449330	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-13 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

3. Entitlement to service connection for a left ankle disability.

4. Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1993 to August 1993 and from April 1997 to April 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for left and right ankle disabilities.

The issues of entitlement to service connection for right and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 2001 rating decision, the RO denied service connection for left and right ankle disabilities; the appellant did not file a notice of disagreement and no new and material evidence was received within the appeal period.  

2. The evidence received since the RO's June 2001 rating decision is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claims of service connection for left and right ankle disabilities, and it raises a reasonable possibility of substantiating the Veteran's claims of service connection.


CONCLUSIONS OF LAW

1. The June 2001 rating decision denying the Veteran's claims of entitlement to service connection for left and right ankle disabilities is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. The evidence received subsequent to the June 2001 rating decision is new and material and the claims of service connection for left and right ankle disabilities are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In light of the favorable action taken by the Board, no purpose would be served by undertaking an analysis of whether there has been compliance with the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Analysis

In June 2001, the RO denied service connection for left and right ankle disabilities.  At the time of the rating decision, the evidence of record consisted service treatment records and a May 2001 VA examination.  The claims were denied because there was no evidence of current left and right ankle disabilities.  

The appellant was notified of this decision and of his procedural rights by letter in July 2001.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the June 2001 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The evidence received since the June 2001 include VA treatment records noting complaints of ankle pain and a transcript from the August 2013 Board hearing where the Veteran stated that had been told that his bilateral ankle condition was arthritis and sprains.

The Board finds that the August 2013 Board transcript meets the requirements for new and material evidence.  The evidence is new as it was not part of the record at the time of the June 2001 rating decision.  The evidence is also material as it relates to an unestablished fact necessary to substantiate the claim of service connection.  In this regard, the evidence demonstrates that the appellant may have a current left and right ankle disability.  Therefore, the evidence is new and material and the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of service connection for a left ankle disability is reopened and the appeal is granted to this extent only.  

New and material evidence having been received, the claim of service connection for a right ankle disability is reopened and the appeal is granted to this extent only.  


REMAND

Having reopened the claims for service left and right ankle disabilities based on new and material evidence, the Board has jurisdiction to review the underlying service connection claims, de novo, based on the whole record.  For the reasons that follow, the Board finds that additional development is warranted.

The Veteran was afforded a VA examination in February 2001, at which time it was determined that he did not have left and right ankle disabilities.  

At the August 2013 Board hearing, the Veteran reported that he had been advised that his left and right ankle disabilities were arthritis and sprains.  

In light of the Veteran reporting that he has left and right ankle disabilities, on remand, he should be afforded an additional VA examination to determine if such disabilities are etiologically related to military service.




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any current left and right ankle disabilities.  All indicated tests and studies should be conducted.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the examination report or in an addendum opinion.

The examiner should answer the following questions:

a. Is it at least as likely as not (50 percent probability or more) that any current left ankle disability had its onset during military service or is otherwise the result of a disease or injury in service?

b. Is it at least as likely as not (50 percent probability or more) that any current right ankle disability had its onset during military service or is otherwise the result of a disease or injury in service?

The examiner should also discuss all instances of reports of and treatment for left and right ankle problems in service and their significance, if any, to the current disabilities.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


